                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                            No. CR 16-1613 JB

ANTHONY RAY BACA, a.k.a. “Pup”;
CHRISTOPHER GARCIA; MANUEL
JACOB ARMIJO, a.k.a. “Big Jake”;
FREDERICO MUNOZ, a.k.a. “Playboy”;
SERGIO LOYA RODRIGUEZ, a.k.a
“Churro”; MANUEL BENITO, a.k.a.
“Panther”; VINCENT GARDUÑO, a.k.a.
“Fatal”; MANDEL LON PARKER, a.k.a.
“Chuco”; DANIEL ARCHULETA, a.k.a.
“Smurf”; DANIEL SANCHEZ, a.k.a.
“Dan Dan”; ANTHONY CORDOVA,
a.k.a. “Antone,” and ARTURO
ARNULFO GARCIA, a.k.a. “Shotgun,”

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant Anthony Cordova’s objection to

the introduction of jail calls between him and his attorney, Ms. Marcia A. Morrissey, on grounds

of attorney-client privilege. See Draft Transcript of Trial Day 7 at 349:14-16 (taken July 17,

2018)(Morrissey)(“Tr.”).1 Plaintiff United States of America contends that the attorney-client

privilege does not apply, because the telephone calls were “subject to monitoring and recording.”

Tr. at 349:24-25 (Castellano). Cordova did not make the telephone calls on the attorney line. See




       1
        The Court’s citations to the transcript of the trial refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.
Tr. at 349:21-22 (Castellano). Ms. Morrissey did not, however, hear the preamble warning that

the call was recorded on the jail telephone line from which Cordova made the calls, see Tr. at

349:21-350:5 (Morrissey), because Cordova made the calls to his wife, who then began a three-

way call with Ms. Morrissey, see Tr. at 350:2-5 (Morrissey).

       The Court concludes that, despite Ms. Morrissey’s lack of knowledge about the preamble,

the attorney-client privilege does not apply. “The attorney-client privilege is lost if the client

discloses the substance of an otherwise privileged communication to a third party.” United States

v. Ryans, 903 F.2d 731, 741 n.13 (10th Cir. 1990)(citing United States v. Bump, 605 F.2d 548

(10th Cir. 1979); United States v. Jones, 696 F.2d 1069 (4th Cir. 1982)); United States v. Bump,

605 F.2d at 551 (“Even if the privilege exists it is waived when the client voluntarily reveals the

information to another or his attorney does so with his consent.”). “This is true even if the

disclosure is inadvertent.” United States v. Ryans, 903 F.2d at 741 n.13 (citing In re Grand Jury

Proceedings, 727 F.2d 1352, 1356 (4th Cir. 1984); Weil v. Inv./Indicators, Res. & Mgmt., Inc.,

647 F.2d 18, 24 (9th Cir. 1981); In re Grand Jury Investigation, 604 F.2d 672, 675 (D.C. Cir.

1979); 8 Wigmore on Evidence § 2327 at 635 (McNaughton rev. 1961 & 1987 Supp.)). Cordova

-- the client -- heard the preamble, and should have known that the calls were monitored and

recorded. Moreover, Cordova’s subjective intent regarding whether to disclose the information

and Ms. Morrissey’s misconception that the calls were confidential are irrelevant. Cordova

disclosed the information. Accordingly, the Court denies Cordova’s objection.

       IT IS ORDERED that Defendant Anthony Cordova’s objection to the introduction of jail

calls between him and his attorney, Marcia A. Morrissey, on grounds of attorney-client privilege

is overruled.




                                               -2-
                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE


Counsel:

Fred Federici
  Attorney for the United States
   Acting Under Authority Conferred by 28 U.S.C. § 515
Albuquerque, New Mexico

--and--

Maria Ysabel Armijo
Randy M. Castellano
Matthew M. Beck
 Assistant United States Attorneys
United States Attorney’s Office
Las Cruces, New Mexico

          Attorneys for the Plaintiff

Theresa M. Duncan
Duncan Earnest, LLC
Albuquerque, New Mexico

--and--

Marc M. Lowry
Rothstein Donatelli, LLP
Albuquerque, New Mexico

          Attorneys for Defendant Anthony Ray Baca

Christopher W. Adams
The Law Office of Christopher W. Adams, P.C.
Charleston, South Carolina

--and--




                                              -3-
Amy Sirignano
Law Office of Amy Sirignano, P.C.
Albuquerque, New Mexico

          Attorneys for Defendant Christopher Garcia

Todd Bruce Hotchkiss
Todd B. Hotchkiss, Attorney at Law, LLC
Albuquerque, New Mexico

          Attorney for Defendant Manuel Jacob Armijo

Louis E. Lopez, Jr.
Louis Lopez Law
El Paso, Texas

          Attorney for Defendant Frederico Munoz

Donald F. Kochersberger, III
Business Law Southwest, LLC
Albuquerque, New Mexico

--and--

Pamela Sullivan
Law Office of Pamela Sullivan
Albuquerque, New Mexico

          Attorneys for Defendant Sergio Loya Rodriguez

Susan Burgess-Farrell
Barrett G. Porter
Burgess & Porter Law, LLC
Albuquerque, New Mexico

          Attorneys for Defendant Manuel Benito

Diego R. Esquibel
The Barnett Law Firm
Albuquerque, New Mexico

--and--

R. Scott Reisch




                                              -4-
Reisch Law Firm, LLC
Denver, Colorado

          Attorneys for Defendant Vincent Garduño

Marc Grano
Grano Law Offices
Las Vegas, New Mexico

          Attorney for Defendant Mandel Lon Parker

James Baiamonte
Law Office of James P. Baiamonte Esq.
Albuquerque, New Mexico

--and--

Ahmad Assed
Ahmad Assed & Associates
Albuquerque, New Mexico

          Attorneys for Defendant Daniel Archuleta

Lauren Noriega
The Noriega Law Firm
Los Angeles, California

--and--

Amy E. Jacks
Law Office of Amy E. Jacks
Los Angeles, California

          Attorneys for Defendant Daniel Sanchez

Marcia A. Morrissey
Law Office of Marcia A. Morrissey
Santa Monica, California

--and--

Gregory M. Acton
Acton Law Firm P.C.
Albuquerque, New Mexico




                                               -5-
          Attorneys for Defendant Anthony A. Cordova

Scott Moran Davidson
The Law Office of Scott M. Davidson
Albuquerque, New Mexico

--and--

Billy R. Blackburn
Billy R. Blackburn Law Office
Albuquerque, New Mexico

--and--

Laura E. Udall
Cooper & Udall, PC
Tucson, Arizona

          Attorneys for Defendant Arturo Arnulfo Garcia




                                               -6-
